Order entered July 22, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00415-CV

                 VICTOR AND JAYME CANTU, Appellants

                                        V.

                   JOHN AND DONNA MOSES, Appellees

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-00761-2022
                                  ORDER

      By letter dated July 1, 2022, we directed appellants to file written

verification they had requested the reporter’s record. Although we cautioned them

that failure to comply within ten days could result in the appeal being submitted

without that record, they have not complied.         See TEX. R. APP. P. 37.3(c).

Accordingly, we ORDER the appeal submitted without the reporter’s record. See

id.

      As the clerk’s record has been filed, we ORDER appellants to file their brief

on the merits no later than August 22, 2022.

                                               /s/   KEN MOLBERG
                                                     JUSTICE